Exhibit 99.2 The tables below show adjustments to certain items of the Company’s financial statements as of and for the three and nine months ended September 30, 2010 due to certain subsequently identified items. All figures below are unaudited and in millions. Condensed Consolidated Statement of Operations Three Months Ended September 30, 2010 Nine Months Ended September 30, 2010 As per Original Press Release Adjustment As per Revised Press Release As per Original Press Release Adjustment As per Revised Press Release Cost of goods sold $ ) $ $ ) $ ) $ $ ) Gross profit Selling, general and administrativeexpenses ) Income (loss) from operations ) ) Loss before income taxes ) (Provision for) benefit from income taxes ) Loss from continuing operations ) Net (loss) income ) Net (loss) income attributable to Terex Corporation $ ) $ ) $ ) $ $ ) $ Amounts attributable to Terex Corporation common stockholders: Loss from continuing operations $ ) $ ) $ ) $ ) $ ) $ ) Net (loss) income attributable to Terex Corporation $ ) $ ) $ ) $ $ ) $ Basic (Loss) Earnings per Share Attributable to Terex Corporation Common Stockholders: Loss from continuing operations $ ) $ ) $ ) $ ) $ ) $ ) Net (loss) income attributable to Terex Corporation $ ) $ ) $ ) $ $ ) $ Diluted (Loss) Earnings per Share Attributable to Terex Corporation Common Stockholders: Loss from continuing operations $ ) $ ) $ ) $ ) $ ) $ ) Net (loss) income attributable to Terex Corporation $ ) $ ) $ ) $ $ ) $ Consolidated Balance Sheet September 30, 2010 As per Original Press Release Adjustment As per Revised Press Release Trade receivables (net of allowance) $ $ $ Allowance for doubtful accounts ) Total current assets Property, plant and equipment – net ) Deferred taxes ) Total assets ) Trade accounts payable ) Other current liabilities ) Total current liabilities ) Total liabilities ) Retained earnings ) Accumulated other comprehensive income Total Terex Corporation stockholders’ equity ) Total equity ) Total liabilities and stockholders’ equity ) Consolidated Statement of Cash Flows Nine Months Ended September 30, 2010 As per Original Press Release Adjustment As per Revised Press Release Operating Activities of Continuing Operations Net income (loss) $ $ ) $ Adjustments to reconcile net income (loss) to cash used in operating activities of continuing operations: Depreciation Deferred taxes Changes in operating assets and liabilities (net of effects of acquisitions and divestitures): Trade receivables ) ) ) Trade accounts payable ) Other, net ) ) ) Segment Results Disclosure Three Months Ended September 30, 2010 Nine Months Ended September 30, 2010 As per Original Press Release Adjustment As per Revised Press Release As per Original Press Release Adjustment As per Revised Press Release Consolidated Gross profit $ Selling, general and administrativeexpenses ) ) Income (loss) from operations ) ) Construction Gross profit Income (loss) from operations ) Cranes Selling, general and administrativeexpenses ) ) Income (loss) from operations
